Exhibit 99.1 Contact: Kearstin Patterson Director, Corporate Communications 615-236-4419 (office) 615-517-6112 (mobile) kpatterson@biomimetics.com BioMimetic Therapeutics, Inc. Reports 2010 Third Quarter Earnings Results Franklin, Tenn. – November 3, 2010 – BioMimetic Therapeutics, Inc. (NASDAQ: BMTI) today reported its financial results as of and for the three and nine months ended September 30, 2010. For the three months ended September 30, 2010, the Company reported a net loss of $7.8 million, or $0.29 per diluted share, compared to a net loss of $7.9 million, or $0.36 per diluted share, for the same period in 2009. For the nine months ended September 30, 2010, the Company reported a net loss of $23.9 million, or $1.02 per diluted share, compared to a net loss of $22.3 million, or $1.11 per diluted share, for the same period in 2009. The Company ended the quarter with $99.4 million of cash and cash equivalents and investments. “We remain focused on obtaining marketing approval and preparing for the anticipated commercial launch of Augment Bone Graft in the United States and other parts of the world.
